Citation Nr: 1737938	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tuberculosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 1959.  He also had additional service in the United States Air Force Reserve from June 1963 to June 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that proceeding is associated with the record.

In November 2014 and May 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that VA medical records were associated with the claims file since the December 2016 supplemental statement of the case (SSOC).  However, a review of this medical evidence reveals that it is either duplicative of evidence previously of record or not pertinent to the issues on appeal.  Therefore, a waiver from the Veteran or a remand to the RO for an additional SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to obtain additional VA medical opinions and to ensure that there is a complete record upon which to decide the claims.  

The Veteran has contended that his bilateral hearing loss is due to noise exposure during his active duty service from July 1955 to March 1959.  Specifically, the Veteran has asserted that he was exposed to noise from trucks and various machinery, including air conditioners, mixers, refrigerators, deep freezers, and steam cleaning machines.  See August 2011 statement in support of claim; August 2014 Board hearing transcript, at 4-5.  The Veteran has also asserted that his hearing loss had its onset in the 1960s and that it may be secondary to medication used to treat his tuberculosis.  See August 2014 Board hearing transcript, at 20.  

Following the May 2016 remand, a VA medical opinion was obtained in November 2016.  The examiner opined that the Veteran's hearing loss was less likely as not the result of military noise exposure.  In so doing, the examiner stated that the evidence in the Veteran's service treatment records ruled out any significant threshold shifts or hearing loss due to military noise exposure during active duty.  Specifically, she noted that the Veteran's January 1959 separation examination from his period of active duty showed hearing sensitivity within normal limits, bilaterally.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner also stated that the Veteran's June 1963 enlistment examination from his period of reserve service showed mild right ear hearing loss at 3000 Hertz and left ear hearing loss at 500 Hertz and 2000 Hertz.  She opined that the hearing loss had its onset after the Veteran's active duty service during the period from 1959 to 1963.  Although the examiner stated that the mild right ear hearing loss was consistent with noise exposure, she did not adequately address whether the hearing loss was related to noise exposure during the Veteran's period of active service.  Moreover, the examiner did not provide any supporting rationale for her opinion that the Veteran's left ear hearing loss was not consistent with noise-induced hearing loss.  

In addition, the Board notes that the audiometric findings from the June 1963 enlistment examination appear to show unconverted puretone thresholds of 30 decibels at 500, 2000, and 3000 Hertz for the Veteran's left ear, which would suggest that the Veteran had left ear hearing loss for VA purposes.  However, the examiner did not address whether the hearing loss was aggravated by his period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

Furthermore, the Board finds that a clarifying opinion is needed to address the Veteran's contention that his hearing loss is due to ototoxic medication.  In this regard, the March 2016 VA examiner stated that the asymmetrical shifts between the ears and the flat hearing loss noted in the Veteran's left ear in 1994 were not suggestive of ototoxic medications as an etiology.  However, she also stated that possible etiologies for the Veteran hearing loss included ototoxicity.  

The Board further notes that, in a November 2016 VA medical opinion regarding the Veteran's tuberculosis, a different VA examiner opined that it was less likely as not that the Veteran sustained any hearing loss from the effects of his tuberculosis medication, specifically streoptomycin.  In so finding, the examiner stated that any detrimental neurotoxic effects from streptomycin on the Veteran's hearing would have been noted soon after his therapy began or ended in 1967 and not nearly 50 years later.  However, the examiner did not address the evidence of record that suggests the Veteran's hearing loss had its onset much earlier than 50 years after his treatment for tuberculosis.  See, e.g., June 1963 service treatment record; September 1994 private audiology report.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise. 

For these reasons, the Board finds that a remand is required to obtain an additional medical opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for tuberculosis, a VA medical opinion was obtained in November 2016.  The examiner opined that it was less likely as not that the Veteran had tuberculosis while on active duty or in the three year period after separation from active duty.  Rather, he opined that the Veteran was more likely than not first diagnosed and treated for tuberculosis in 1967, which was 8 years after his separation from active duty.  However, the examiner did not address the August 1958 service treatment record noting that the Veteran was hospitalized for six days for acute pharyngitis, organism unknown, as directed in the May 2016 Board remand.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, in November 2014, the Board directed the AOJ to verify the Veteran's dates of service in the United States Air Force Reserve from March 1959 to June 1966.  The Board also directed the AOJ to request any outstanding service treatment records and fully document the efforts taken to obtain such records.  The record reflects that the AOJ obtained the Veteran's service personnel records from his period of service in the United States Air Force Reserve.  However, the Veteran has reported that he was informed that his service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See, e.g., November 2016 correspondence.  The Board notes that the record contains no indication that the AOJ informed the Veteran that his records were destroyed or that any efforts were made to request information to reconstruct any medical data.  As such, it is unclear whether there may be outstanding service treatment records.  Moreover, it does not appear that efforts were made to obtain clinical records from the Veteran's in-service hospitalization for acute pharyngitis.  Therefore, on remand, the AOJ should attempt to obtain any outstanding service treatment records and any inpatient or clinical records that may be available.  

Lastly, the Board notes that the most recent VA treatment records currently associated with the claims file are dated in August 2012.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tuberculosis and hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Muskogee VA Medical Center (VAMC) dated from August 2012 to the present.  

2.  The AOJ should ensure that the Veteran's periods of ACDUTRA and INACDUTRA from June 1963 to June 1966 are verified.  

The AOJ should then prepare a summary of the dates and types of service.  The summary should be associated with the claims file.

3.  The AOJ ensure that the Veteran's complete service treatment records for his period of service in the United States Air Force Reserve from March 1959 to June 1966 have been associated with the electronic claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4. The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the United States Air Force Hospital in San Francisco, California, dated from August 1958 to September 1958 that pertain to treatment for acute pharyngitis, organism unknown.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the November 2016 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of tuberculosis or residuals thereof that may be present.  A physical examination is only needed if deemed necessary by the VA examiner.  

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis manifested in or is otherwise causally or etiologically related to his military service, to include as a result of alleged in-service unsanitary working conditions.  

The examiner should also state whether active tuberculosis manifested within three years of the Veteran's discharge from active duty in March 1959 and, if so, describe the manifestations to the extent possible.  

In rendering this opinion, the examiner should address the following: 1) the September 1956 service treatment record that noted the Veteran complained of a cough; 2) the August 1958 service treatment record that noted the Veteran was hospitalized for six days for acute pharyngitis, organism unknown; 3) the June 1963 enlistment examination for the Veteran's period of Reserve service; and 4) the Veteran's contention that he was exposed to bacteria during service that became active years later (see, e.g., July 2012 notice of disagreement).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  A physical examination is only needed if deemed necessary by the VA examiner.  

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss manifested in or is otherwise causally or etiologically related to any period of active service, to include any noise exposure therein.  

In so doing, the examiner should address significance, if any, of the January 1959 separation examination report that appears to show a puretone threshold that is greater than 20 decibels for the Veteran's left ear.  

The examiner should also state whether the Veteran had hearing loss that preexisted any of his verified periods of ACDUTRA and/or INACDUTRA.

For each period of ACDUTRA and/or INACDUTRA that the hearing loss preexisted, the examiner should state whether there was an increase in the severity of the preexisting hearing loss during service, and if so, whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each period of ACDUTRA and/or INACDUTRA that the hearing loss did not preexist, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss manifested in or is otherwise causally or etiologically related to any period of ACDUTRA or INACDUTRA, to include any noise exposure therein.

If the examiner determines that the Veteran's bilateral hearing loss is less likely than not related to a period of service, the examiner should explain why, including why the delayed onset of the hearing loss is significant.

The examiner should also address the Veteran's contention that he developed hearing loss due to medications taken to treat tuberculosis in 1967.  

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




